            Case 1:20-cv-00849-CKK Document 31 Filed 04/06/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________

EDWARD BANKS, et al.,

                        Plaintiffs,

       v.                                            No. 1:20-cv-849 (CKK)

QUINCY BOOTH, in his official capacity
as Director of the District of Columbia
Department of Corrections, et al.,

                  Defendants.
____________________________________


     NOTICE REGARDING ADDITIONAL COVID-19 CASES IN DOC CUSTODY

       Plaintiffs file this notice to update the Court with the latest information about the number

of positive COVID-19 tests among people in Defendants’ facilities.

       According to information shared by the Department of Corrections, as of April 6, 2020, at

1:12 PM, 20 DOC residents have tested positive for COVID-19, and an additional 14 residents

were recently tested.

       In the week since Plaintiffs filed their Complaint, the number of reported positive cases

has quadrupled from five (see Dkt. No. 1, at ¶ 1), to 20.


DATED: April 6, 2020                  Respectfully submitted,
       Washington, D.C.

                                       /s/ Steven Marcus
                                       Steven Marcus (D.C. Bar # 1630882)
                                       Jonathan Anderson (D.C. Bar # 475306)
                                       Jenna Cobb (D.C. Bar # 979506)
                                       Public Defender Service for the District of Columbia
                                       633 Indiana Avenue N.W.
                                       Washington, D.C. 20004
                                       Tel. 202-824-2524
Case 1:20-cv-00849-CKK Document 31 Filed 04/06/20 Page 2 of 2

      Privileged & Confidential – Attorney Work Product – DRAFT

                         Fax 202-824-2525
                         smarcus@pdsdc.org

                         Scott Michelman (D.C. Bar # 1006945)
                         Arthur B. Spitzer (D.C. Bar # 235960)
                         Michael Perloff (D.C. Bar # 1601047)
                         American Civil Liberties Union Foundation
                           of the District of Columbia
                         915 15th Street NW, Second Floor
                         Washington, D.C. 20005
                         Tel. 202-457-0800
                         smichelman@acludc.org

                         Counsel for Plaintiffs-Petitioners




                                   2
